Bericshire, P.
The only question that need be considered in this case, is the construction of the deed from Samuel Washington and wife to John Kearsley and others, dated the 31st of August, 1801. This deed was made soon after the creation of the county of Jefferson out of a portion of Berkeley county. This deed is founded on a valuable consideration, and must stand on the footing of a regular conveyance of bargain and sale. It conveys to said Kearsley and eighteen others, and to their heirs and assigns forever, four half lots described therein, in the town of Charlestown, to be held'by them and their heirs forever, “in trust, notwithstanding that' one of the aforesaid lots is to enure to the inhabitants of said town of Charlestown, for the purpose of erecting a market house thereon; the remaining three lots for the purpose of erecting the public buildings thereon.”
The deed is formally and technically drawn, and contains the usual covenants (found in deeds of that day) of title, *252seizen, general warranty, &c. It appears that the authorities of Jefferson county proceeded, soon after its formation, and the execution of the deed, to erect the public buildings of the county on the lots so conveyed for the purpose of erecting thereon the public buildings, and that the jail for the county was erected on the lot now in controversy. The appellants filed their bill to enjoin the supervisors of Jefferson county from selling the “jail lot” (during the late rebellion the jail having been burned), which they were proceeding to do under the provisions of the laws of the State. They found their right to enjoin said sale, on the fact of their being inhabitants of Charlestown, and upon the additional fact (as they claim) that upon a proper construction of the deed aforesaid, all of said lots were conveyed to the trustees, named therein,, for the use and benefit of the inhabitants of said town, and that, consequently, the authorities of the county had no title to, nor right to sell, the lot in dispute, to the prejudice of the inhabitants of said town.
The question now recurs : What is the proper construction of the deed, with reference to the use and enjoyment of the property thereby conveyed? A critical examination of the whole deed, it seems to me, can leave no reasonable doubt as to the intention of the grantors in making such conveyance ; namely, to limit one only of- the lots so conveyed, to the use of the inhabitants of Charlestown, for the purpose named, and the others to the use of the county, whereon to erect its public buildings. This would appear to be clear from the language used, in the part of the dee.d creating or describing the trust; one of the lots being expressly limited to use of the “inhabitants of Charlestown,” the fair implication is, that the others were not limited to the use of the identical same persons. And, moreover, when it is remembered that the county of Jefferson had just been created and Charlestown designated as the county seat, and that the county must necessarily have public buildings in said town, while the latter need not, it seems to me there can be no reasonable doubt, from the terms used in this clause of the deed, that they refer to the public buildings of the county and not of the town. But if, upon the language here used there could be any rational doubts as to the object or purpose of the *253grantors, such doubts must be solved, and their intention appear manifest by a reference to the previous part of the •deed, describing the lots therein conveyed. For they are •described as “being the same lots appropriated by Colonel Charles Washington in his lifetime, for the public buildings, in case a division should take place of the aforesaid county of Berkeley, which has taken place, &c.” It is perfectly evident, therefore, that the .grantors were carrying out the wishes of Colonel Washington in providing grounds on which to erect the public buildings for the new county, and referred to the ■same public buildings contemplated by the former; the only modification being the conveyance of the one of said lots to ■the use of the inhabitants of Charlestown for the use and purpose indicated. The appellants, therefore, having, as inhabitants of said town, merely, no special interest in the lot in controversy, and consequently could have no right to enjoin the contemplated sale of it by the supervisors of the ■county, it is unnecessary to consider the other questions •discussed by counsel, as they do not properly arise on the record.
The decree must be affirmed with costs and damages.
The other judges concurred.
Decree affirmed.